DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-24 were previously pending and subject to a non-final office action mailed 10/28/2021. Claims 1, 16 and 24 were amended; no claim was cancelled or added in a reply filed 12/27/2021. Therefore claims 1-24 are currently pending and subject to the final office action below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 was considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0035723 to Alfar et al. (hereinafter “Alfar”) and further in view of U.S. Patent Application Publication No. 2006/0251498 to Buzzoni et al. (hereinafter “Buzzoni”), and even further in view of ITS International “Savings accrue form on-line from truck screening” dated December 8, 2013 (hereinafter “ITS International”) and even further in view of U.S. Patent Application Publication No. 2012/0146763 to Teti et al. (hereinafter “Teti”) and “Hotel Internet Services”, published by wwww.hotelwifi.com on October 3, 2012 hereinafter “HIS”.
In regard to claim 1, Alfar discloses a system (Para. 31) (System 100 for securely pre-authorizing traffic within a distribution center).
Alfar discloses the system comprising: a user apparatus including a user interface configured to communicate with drivers of freight vehicles using a minimized interface configured to have capabilities related to driver check-in, wherein the user apparatus is located remotely at a separate facility from a loading/unloading facility (Para. 29, 31-32, 41, and 71) (The system 100 can include a device 110 utilized by a driver (e.g., a drayage driver, a long-haul driver, an employee, and the like) ….can be at least one of a smartphone, a mobile device, a portable device, a portable digital assistant (PDA), a tablet, a wireless device, a wireless fidelity (Wi-Fi) device, a Wi-Fi equipped device, a laptop, a portable gaming device, a device that connects to the Internet, a device with a computer network connection….and a display, among others (i.e., including a user interface configured to communicate with a driver of a freight vehicle using a minimized interface). The device 110 can communicate a remote check-in request to the remote authentication component 120 (i.e., configured to have capabilities related to driver check-in). The remote check-in request may be, for example, a data package that includes information items determined to be useful in confirming, or denying, access or exit from a distribution center (which can be a loading/unloading dock) (i.e., a loading/unloading facility) ahead of time…The device 110 and remote authentication component 120 may be remote from one another at the time when the check-in request and/or check-out request is communicated from the device to the remote authentication component, e.g., the remote authentication component may be located inside a distribution center or other location, and the device may be other location, including away from the entrance of the distribution center or other facility (i.e., a separate facility from the loading/unloading facility).)
Alfar discloses the user apparatus including one or more input and output devices that are configured to automatically receive driver and/or vehicle information, wherein the user apparatus is configured to perform driver and/or vehicle authorization based on the received driver and/or vehicle information (Paras. 32, 35 and 43-46) (The validation component 210 can receive at least one of the remote check-in request…from the device and, in turn, a driver; wherein remote check-in request includes a data package that includes information….identification (biometric or otherwise), license, inspection status, cargo, digital certificates, vehicle registration, and the like (i.e., user apparatus including one or more input/output devices that are configured to automatically receive driver and/or vehicle information)…The system can include the remote authentication component that can generate and communicate a confirmation to the device based upon verification thereof (i.e., based on the received driver and/or vehicle information). The device can utilize the confirmation for at least one of a check-in or a check-out with the distribution center. For instance, the device can receive the confirmation upon validation (from the remote authentication component) prior to exit and/or entry to the distribution center and employ such confirmation for entry and/or exit upon physically being located at an entrance and/or exit of the distribution center (via the interchange manager) (i.e., wherein the user apparatus is configured to perform driver and/or vehicle authorization based on the received driver and/or vehicle information).)
Alfar discloses the system comprising: an administrator apparatus configured to automatically coordinate arrival of a plurality of vehicles at the loading/unloading facility to 
Alfar discloses the operations including sending a message to the user interface communicating information including one or more of a check-in time and authorization information (Paras. 41, 43, 45, 54) (The system can include the remote authentication component (i.e., operations of the administrator apparatus) that can generate and communicate a 
As discussed above, Alfar discloses the administrator apparatus. Alfar does not explicitly disclose or teach, however, Buzzoni teaches that the administrator apparatus performs operations including: communicating with one or more sensors at the loading/unloading facility (Paras. 16-17) (An automated routing system for an entry gate constructed according to the principles of the invention includes sensor…and other digital/electronic equipment that will sense associated vehicle and/or container parameters (i.e., one or more sensors at the loading/unloading facility) dynamically while the vehicle transits an identification portal using RFID and OCR technology. The sensed information may then be compared with one or more digital or electronic data modules in which known, planned attributes are stored).
Alfar does not explicitly disclose or teach, however, Buzzoni teaches automatically determining loading/unloading dock availability based on sensor input (Abst. Paras. 20, 140-141, 146-149, 191, 195) (The regulated access system may include a laser sensing system within an access area so as to sense the presence of one or more shuttle trucks at any access point within 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sensor technology of Buzzoni to communicate with the remote authentication component of Alfar with the motivation of providing an automated system that improves overall container flow, not only by separating problem traffic early on, but also by offering a faster transit time for standard transactions, and by balancing work among incoming lanes (See Para. 17 of Buzzoni).
Alfar in view of Buzzoni does not explicitly disclose or teach, however, ITS International teaches that the input/output devices include a Department of Transportation (DOT) reader configured to automatically read a DOT number of a driver’s vehicle; vehicle information obtained by the DOT reader (Pages 1-2) (360SmartView electronically identifies trucks, using ANPR cameras that read license plates and the USDOT vehicle numbers displayed on the sides. It can be deployed at staffed or unstaffed inspection sites, or for access by officials with mobile enforcement units – with an automated query giving an appropriate response for truck selection…. While, therefore, it currently uses license plate and USDOT readers to identify vehicles and carriers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the DOT reader of ITS International to the driver device of Alfar in view of Buzzoni, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the  in order to more quickly identify vehicles for “automated query giving an appropriate response for truck selection” (See Page 1 of ITS International).
Alfar in view of Buzzoni and further in view of ITS International does not explicitly disclose or teach, however, Teti teaches the input/output device including a card reader configured to automatically read a TWIC card; driver information obtained by the card reader (Para. 7) ( Typically, in one example, a driver pulls up to a kiosk (which is usually equipped with a touchscreen and/or keyboard) and identifies himself/herself by … card readers such as Transportation Workers Identification Card (TWIC) readers…. Once identified, the driver is asked a series of questions that allow the system to check if the driver is performing a gate mission(s): e.g., picking up an available unit, or dropping off a valid unit. The kiosk may also check if the driver is able/allowed to pick up and/or drop off a unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the TWIC reader of Yeti in the driver device of Alfar and further in view of Buzzoni, and even further in view of ITS International since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to more efficiently and securely identify driver (See Para. 7 of Yeti).
However, Alfar in view of Buzzoni, ITS International and Teti does not disclose but HIS discloses wherein the user apparatus is fixed at a building or stationary kiosk that is separate from a loading/unloading facility (p.1, HIS offers business centers at hotels, casinos and resorts with fixed desktops).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the limitation above of HIS in the teaching of Alfar, Buzzoni, ITS International and Teti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regard to claim 2, Alfar discloses wherein the user apparatus receives input information indicative of driver identifying information (Para. 32) (Data package includes identification (biometric or otherwise), license….)
In regard to claim 3, Alfar 
In regard to claim 4, Alfar discloses a logistics support facility in communication with the user apparatus (Para. 31) (Remote authentication component communicates with driver device 110).
In regard to claim 5, as discussed above in regard to claim 1, Alfar discloses the loading/unloading facility.  Alfar does not explicitly disclose or teach, however, Buzzoni teaches the system further comprising a scale system that is in communication with the loading/unloading facility (Claim 23; Paras. 61, 63 and 95) (Inbound vehicles pass under a remote sensing system 205 and proceed through an identification and routing portal 210 to an in-gate pedestal 220 where driver identification may occur. A static scale 225 may be positioned proximate the in-gate pedestal 220 to weigh the inbound vehicles and/or trailers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the static scale of Buzzoni in the system of Alfar with the motivation of more efficiently identifying the vehicle of Alfar (See Claim 23 and Para. 63 of Buzzoni).
In regard to claim 7, Alfar discloses wherein the user apparatus verifies driver security information and authorizes the driver for delivery at the loading/unloading facility (Paras. 32, 35 and 43-46) (The validation component 210 can receive at least one of the remote check-in request…from the device and, in turn, a driver; wherein remote check-in request includes a data package that includes information….identification (biometric or otherwise), license….and the like (i.e., driver security information)…The system can include the remote authentication component that can generate and communicate a confirmation to the device based upon verification thereof. The device can utilize the confirmation for at least one of a check-in or a check-out with 
In regard to claim 8, Alfar discloses wherein the administrator apparatus and user apparatus are located at a same facility (Paras. 71 and 74) (As used herein, "remote" is considered to a distance from an exit and/or entrance to a distribution center…. e.g., the remote authentication component may be located inside a distribution center or other location (i.e., administrator  apparatus is at other location), and the device may be located outside the distribution center or other location (i.e., user apparatus is also at other location, therefore, the administrator apparatus and user apparatus are located at a same facility).) 
In regard to claim 9, Alfar discloses wherein the administrator apparatus and user apparatus are located at different facilities (Paras. 71 and 74) (For instance, The device 110 and remote authentication component 120 may be remote from one another at the time when the check-in request and/or check-out request is communicated from the device).
In regard to claim 10, Alfar discloses wherein the administrator apparatus is located at the loading/unloading facility (Para. 71 and 74) (The remote authentication component may be located inside a distribution center or other location).
In regard to claim 14, Alfar discloses an administrator system that interfaces with the administrator apparatus and the user apparatus and the loading/unloading facility and coordinates the arrival of the delivery/pick-up vehicle at the loading/unloading facility (Abst.; 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti and HIS, as applied to claim 1 above, and even further in view of U.S. Patent Application Publication No. 2008/0055263 to Lemay et al. (hereinafter “Lemay”).
In regard to claim 6, as discussed above in regard to claim 1, Alfar discloses the user apparatus and administrator apparatus.  Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti and HIS, does not explicitly disclose or teach, however, Lemay 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the optical sensors of Lemay in the system of Alfar, in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti and HIS, with the motivation of having video communication between the driver and remote authentication component of Alfar

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti and HIS, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0157061 to Katsman et al. (hereinafter “Katsman”). 
In regard to claim 11, Alfar 
Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti and HIS does not explicitly disclose or teach, however, Katsman teaches wherein the potable information system is a pager system (Para. 48)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Katsman in the system of Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti and HIS since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide a variety of devices may be configured to provide all of the functionality utilized by the portable information system of Alfar (See Para. 48 of Katsman).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti and HIS, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2005/0174258 to Yamanouchi et al. (hereinafter “Yamanouchi”). 
In regard to claim 12, as discussed above, in regard to claim 1, Alfar discloses the driver device. Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti does not explicitly disclose or teach, however, Yamanouchi 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the mounted automobile telephone of Yamanouchi in driver device of Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti and HIS since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable; and further for the motivation of providing ease of use for the driver. 

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti and HIS, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0313893 to Weik, III et al. (hereinafter “Weik”). 
In regard to claim 13, Alfar discloses the user apparatus. Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti does not explicitly disclose or teach, however, Weik teaches wherein the user apparatus further comprises an optical scanner (Paras. 204 and 230) (Cell phone 940 includes a camera for scanning QR codes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Weik in the driver device of Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti and HIS since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 
In regard to claim 15, Alfar discloses the loading/unloading facility and the administrator apparatus. Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti does not explicitly disclose or teach, however, Weik teaches wherein the loading/unloading facility includes a sensor to detect the presence of a delivery/pick-up vehicle at a loading dock located at the loading/unloading facility, wherein the sensor is in communication with the administrator apparatus (Paras. 21, 82 and 85) (A presence detector at the entrance ramp (i.e., a loading dock located at the loading/unloading facility) (to detect the presence of a vehicle, such as a weight sensor) is connected to the control system 40.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sensor of Weik at the distribution center of Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti and HIS with the motivation of more efficiently detecting the driver at distribution center of Alfar and process the driver in a timely manner.

Claims 16-18, 20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Alfar in view of Buzzoni and further in view of ITS International and HIS. 
In regard to claim 16, Alfar discloses an apparatus comprising: a user apparatus including at least one processor configured to execute instructions to communicate with drivers of a freight delivery/pick-up vehicles and further configured to gather information regarding drivers and a delivery schedules (Para. 29, 31-33, 41, and 71) (The system 100 can include a device 110 utilized by a driver (e.g., a drayage driver, a long-haul driver, an employee, and the like) ….can be at least one of a smartphone, a mobile device, a portable device, a portable digital assistant (PDA), a tablet, a wireless device, a wireless fidelity (Wi-Fi) device, a Wi-Fi equipped device, a laptop, a portable gaming device, a device that connects to the Internet, a device with a computer network connection….and a display, among others (i.e., an apparatus comprising: a user apparatus including at least one processor configured to execute instructions to communicate with a driver of a freight delivery/pick-up vehicle). The device 110 can communicate a remote check-in (including time) request to the remote authentication component 120 (i.e., further configured to gather information regarding the driver and a delivery schedule).)
Alfar discloses wherein the user apparatus is configured to perform driver and/or vehicle authorization based on the received driver and/or vehicle information (Paras. 32, 35 and 43-46) (The validation component 210 can receive at least one of the remote check-in request…from the device and, in turn, a driver; wherein remote check-in request includes a data package that includes information….identification (biometric or otherwise), license, inspection status, cargo, digital certificates, vehicle registration, and the like…The system can include the remote authentication component that can generate and communicate a confirmation to the device based upon verification thereof (i.e., based on the received driver and/or vehicle information). The device can utilize the confirmation for at least one of a check-in or a check-out with the distribution center. For instance, the device can receive the confirmation upon validation (from the remote authentication component) prior to exit and/or entry to the distribution center and employ such confirmation for entry and/or exit upon physically being located at an entrance 
Alfar discloses wherein the user apparatus is located remotely at a separate facility from a loading/unloading facility (Paras. 29, 31-32, 41, and 71) (The remote check-in request may be, for example, a data package that includes information items determined to be useful in confirming, or denying, access or exit from a distribution center (which can be a loading/unloading dock) (i.e., a loading/unloading facility) ahead of time…The device 110 and remote authentication component 120 may be remote from one another at the time when the check-in request and/or check-out request is communicated from the device to the remote authentication component, e.g., the remote authentication component may be located inside a distribution center or other location, and the device may be located outside the distribution center or other location, including away from the entrance of the distribution center or other facility (i.e., the user apparatus is located remotely at a separate facility from the loading/unloading facility).)
Alfar discloses an administrator apparatus configured to automatically coordinate arrival of a plurality of vehicles at the loading/unloading facility to remove or mitigate bottlenecks associated with vehicles awaiting an opportunity to load or unload cargo by performing operations (Paras. 41, 43, 45, 54) (….system 200 for utilizing a device to remotely authenticate access for entry or exit of a distribution center. The system can include the remote authentication component (i.e., an administrator apparatus) that can generate and communicate a confirmation to the device based upon verification thereof. …The remote authentication component can 
Alfar discloses the operations including sending a message to the user interface communicating information including one or more of a check-in time and authorization information (Paras. 41, 43, 45, 54) (The system can include the remote authentication component (i.e., operations of the administrator apparatus) that can generate and communicate a confirmation to the device based upon verification thereof (i.e., including sending a message to the user interface communicating information include authorization information)…Thus, the scheduler (i.e., operations of the administrator apparatus) can further leverage such data in order to manage incoming and/or outgoing traffic from the distribution center….and the like. Furthermore, the scheduler can manage time slots for incoming and/or outgoing traffic. For instance, based on a surge of traffic, the scheduler can issue a time slot for the driver at a later 
As discussed above, Alfar discloses the administrator apparatus. Alfar does not explicitly disclose or teach, however, Buzzoni teaches that the administrator apparatus performs operations including: communicating with one or more sensors at the loading/unloading facility (Paras. 16-17) (An automated routing system for an entry gate constructed according to the principles of the invention includes sensor…and other digital/electronic equipment that will sense associated vehicle and/or container parameters (i.e., one or more sensors at the loading/unloading facility) dynamically while the vehicle transits an identification portal using RFID and OCR technology. The sensed information may then be compared with one or more digital or electronic data modules in which known, planned attributes are stored).
Alfar does not explicitly disclose or teach, however, Buzzoni teaches automatically determining loading/unloading dock availability based on sensor input (Abst. Paras. 20, 140-141, 146-149, 191, 195) (The regulated access system may include a laser sensing system within an access area so as to sense the presence of one or more shuttle trucks at any access point within the access area (i.e., based on sensor input) – to either allow or stop access to the waterside (i.e., determining loading/unloading dock availability) for the RMG).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sensor technology of Buzzoni to communicate with the remote authentication component of Alfar with the motivation of providing an automated system that improves overall container flow, not only by separating problem traffic early on, but See Para. 17 of Buzzoni).
Alfar in view of Buzzoni does not explicitly disclose or teach, however, ITS International teaches the user apparatus further comprising: a Department of Transportation (DOT) reader configured to automatically read a DOT number of a driver’s vehicle; wherein the user apparatus is configured to automatically perform vehicle authorization based on the vehicle information obtained by the DOT reader (Pages 1-2) (360SmartView electronically identifies trucks, using ANPR cameras that read licence plates and the USDOT vehicle numbers displayed on the sides. It can be deployed at staffed or unstaffed inspection sites, or for access by officials with mobile enforcement units – with an automated query giving an appropriate response for truck selection…. While, therefore, it currently uses licence plate and USDOT readers to identify vehicles and carriers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the DOT reader of ITS International to the driver device of Alfar in view of Buzzoni, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to more quickly identify vehicles for “automated query giving an appropriate response for truck selection” (See Page 1 of ITS International).
However, Alfar in view of Buzzoni, and ITS International does not disclose but HIS discloses wherein the user apparatus is fixed at a building or stationary kiosk that is separate from a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the limitation above of HIS in the teaching of Alfar, Buzzoni, and ITS International since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regard to claim 17, Alfar discloses wherein the user apparatus receives input information indicative of driver identifying information (Para. 32) (Data package includes identification (biometric or otherwise), license….)
In regard to claim 18, Alfar 
In regard to claim 20, Alfar does not explicitly disclose or teach, however, Buzzoni teaches the apparatus further comprising a camera system in communication with the administrator apparatus (Paras. 61, and 73) (Portal 210 is also equipped with high-resolution cameras (i.e., a camera system) to collect side and top view pictures of inbound containers. All of the information obtained by the routing portal 210 is stored in a database for use by the Terminal Operating System and/or the in-gate pedestal 220 (i.e., in communication with the administrator apparatus).) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Buzzoni in the system of Alfar with the motivation of providing additional measures to identify the vehicle of Alfar (See Claim 23 and Para. 63 of Buzzoni).
In regard to claim 23, Alfar discloses wherein the user apparatus verifies driver security information and authorizes the driver for delivery at the loading/unloading facility (Paras. 32, 35 and 43-46) (The validation component 210 can receive at least one of the remote check-in request…from the device and, in turn, a driver; wherein remote check-in request includes a data package that includes information….identification (biometric or otherwise), license….and the like (i.e., driver security information)…The system can include the remote authentication component that can generate and communicate a confirmation to the device based upon verification thereof. The device can utilize the confirmation for at least one of a check-in or a check-out with the distribution center. For instance, the device can receive the confirmation upon validation (from the remote authentication component) prior to exit and/or entry to the distribution center and employ such confirmation for entry and/or exit upon physically being located at an entrance 
In regard to claim 24, Alfar discloses a method comprising: receiving, by a processor circuit of a user apparatus located remotely at a separate facility from a loading/unloading facility, driver information for a driver of a freight delivery/pick-up vehicle (Para. 29, 31-32, 41, and 71) (The system 100 can include a device 110 utilized by a driver (e.g., a drayage driver, a long-haul driver, an employee, and the like) ….can be at least one of a smartphone, a mobile device, a portable device, a portable digital assistant (PDA), a tablet, a wireless device, a wireless fidelity (Wi-Fi) device, a Wi-Fi equipped device, a laptop, a portable gaming device, a device that connects to the Internet, a device with a computer network connection….and a display, among others (i.e., receiving, by a processor circuit of a user apparatus). The device 110 can communicate a remote check-in request to the remote authentication component 120 (i.e., receiving driver information for a driver of a freight delivery/pick-up vehicle). The remote check-in request may be, for example, a data package that includes information items determined to be useful in confirming, or denying, access or exit from a distribution center (which can be a loading/unloading dock) (i.e., a loading/unloading facility) ahead of time…The device 110 and remote authentication component 120 may be remote from one another at the time when the check-in request and/or check-out request is communicated from the device to the remote authentication component, e.g., the remote authentication component may be located inside a distribution center or other location, and the device may be located outside the distribution center or other location, including away from the entrance of the distribution center or other facility (i.e., user apparatus located remotely at a separate facility from the loading/unloading facility).)
Alfar discloses communicating the driver information to an administrator apparatus in communicating with the loading/unloading facility (Paras. 31-33, 41, 43, 45, 54) (….system 200 for utilizing a device to remotely authenticate access for entry or exit of a distribution center. The system can include the remote authentication component (i.e., an administrator apparatus) that can generate and communicate a confirmation to the device based upon verification thereof. …The remote authentication component can include a scheduler 330 that can utilize receipt of the remote check-in request and/or the remote check-out request to predict transport by the driver within the distribution center (i.e., in communication with the loading/unloading facility).)
Alfar discloses communicating, loading/unloading information from the loading/unloading facility to the administrator apparatus (Paras. 31,  37 and 54) (…the driver can utilize the device 110 to enter and/or exit the distribution center based upon an interchange manager 130 validating the authorization received on the device 110….the confirmation can be submitted to the distribution center for access to exit, enter, enter and exit, exit and enter, (i.e., loading/unlading information )and/or a suitable combination thereof. In particular, the confirmation can be submitted by the device 110 (e.g., via the driver) to the interchange manager 130. Thus, the interchange manager 130 can grant access for entry and/or exit to the distribution center based upon the receipt of the confirmation and/or validation…wherein The remote authentication component 120 and/or the interchange manager 130 can be separate components (as illustrated), the interchange manager 130 can be incorporated into the remote authentication component 120, the remote authentication component 120 can be incorporated 
Alfar discloses utilizing, by the administrator apparatus, the driver information and the loading/loading information to automatically coordinate arrival of a plurality of vehicles at the loading/unloading facility to remove or mitigate bottlenecks associated with vehicles awaiting an opportunity to load or unload cargo by performing operations (Paras. 31, 37 41, 43, 45, 54) (….system 200 for utilizing a device to remotely authenticate access for entry or exit of a distribution center. The system can include the remote authentication component (i.e., an administrator apparatus) that can generate and communicate a confirmation to the device based upon verification thereof. …The remote authentication component can include a scheduler 330 that can utilize receipt of the remote check-in request and/or the remote check-out request to predict transport by the driver within the distribution center. For example, a geographic location can be ascertained based upon the receipt of a remote check-in request and/or a remote check-out request…The geographic location can be utilized to estimate or predict a time of arrival and/or a time of departure based on the geographic location….Thus, the scheduler can further leverage such data in order to manage incoming and/or outgoing traffic from the distribution center….the scheduler can manage time slots for incoming and/or outgoing traffic (i.e., automatically coordinate arrival of a plurality of vehicles at the loading/unloading facility). For instance, based on a surge of traffic, the scheduler can issue a time slot for the driver at a later time than the estimated time (e.g., have driver wait) in order to avoid traffic within the 
Alfar in view of Buzzoni teaches the other elements to claim 24, as discussed above, in regard to claim 1.
Aldar in view of Buzzoni does not explicitly disclose or teach, however, ITS International teaches wherein the driver information is received by performing operations comprising: controlling a DOT reader to automatically read a DOT number of a driver’s vehicle; and automatically performing diver authorization based on the received vehicle information obtained by the DOT reader (Pages 1-2) (360SmartView electronically identifies trucks, using ANPR cameras that read licence plates and the USDOT vehicle numbers displayed on the sides. It can be deployed at staffed or unstaffed inspection sites, or for access by officials with mobile enforcement units – with an automated query giving an appropriate response for truck selection…. While, therefore, it currently uses licence plate and USDOT readers to identify vehicles and carriers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the DOT reader of ITS International to the driver device of Alfar in view of Buzzoni, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to more quickly identify vehicles for “automated query giving an appropriate response for truck selection” (See Page 1 of ITS International
However, Alfar in view of Buzzoni, and ITS International does not disclose but HIS discloses wherein the user apparatus is fixed at a building or stationary kiosk that is separate from a loading/unloading facility (p.1, HIS offers business centers at hotels, casinos and resorts with fixed desktops).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the limitation above of HIS in the teaching of Alfar, Buzzoni, and ITS International since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Alfar in view of Buzzoni, and further in view of ITS International and HIS, as applied to claim 16 above, and further in view of Katsman.
In regard to claim 19, Alfar discloses a portable information system in communication with the driver and the administrator apparatus (Para. 31-32 and 42) (system 100 for securely pre-authorizing traffic within a distribution center…. system may include a wireless communication (COMM) device (not shown) operably interfacing to the device and configured to communicate with other wireless devices (e.g., via radio frequency communication) operating within the distribution center (e.g., remote authentication component, interchange manager, among others). Such other wireless devices may be hand-held devices used by inspectors (i.e., portable information system in communication with the driver), or may be located in cranes or 
Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti does not explicitly disclose or teach, however, Katsman teaches wherein the potable information system is a pager system (Para. 48)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Katsman in the system of Alfar in view of Buzzoni, and further in view of ITS International and HIS, and even further in view of Yeti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide a variety of devices may be configured to provide all of the functionality utilized by the portable information system of Alfar (See Para. 48 of Katsman).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Alfar  in view of Buzzoni, and further in view of ITS International and HIS, as applied to claim 16 above, and further in view of Weik.
In regard to claim 21, Alfar in view of Buzzoni, and further in view of ITS International does not explicitly disclose or teach, however, Weik 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Weik in the system of Alfar in view of Buzzoni, and further in view of ITS International and HIS since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable; and further with the motivation of to verify account status and entry authorization, for example entry to distribution center of Alfar (See Para. 230 of Weik). 
In regard to claim 22, Alfari in view of Buzzoni, and further in view of ITS International does not explicitly disclose or teach, however, Weik teaches the apparatus further comprising a card reader configured to identify a driver of the delivery/pick-up vehicle (Paras. 74 and 97) (Each customer terminal would include at least a card reader in the form of a pull through slot 24 or an insert/withdraw slot. The card reader could be used for reading one or more types of cards, such as a magnetic strip or bar code provided on a driver's license.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the card reader of Weik in the system of Alfar in view of Buzzoni, and further in view of ITS International and HIS since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable; and further with the motivation of allowing the user to directly provide/more efficiently provide the identification (See Para. 87 of Weik). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628